Citation Nr: 1818378	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  15-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

The Veteran represented by:  Tracy K. Alsup, Attorney


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1989 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and September 2013 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2017, VA responded to the Veteran's counsel's Privacy Act request for a copy of the November 2017 Board letter.  Appellate consideration may proceed. 

As previously noted in the Board's March 2016 decision, the issue of entitlement to service connection for a right knee disability has been raised by the record in a December 2009 notice of disagreement.  Effective March 24, 2015, VA adopted a standardized claims system.  38 C.F.R. §§ 3.1(p), 3.155 (2017).  The Board construes the statement in the December 2009 notice of disagreement as an indication of a desire to file for service connection benefits; however this statement does not meet the requirements of a complete claim. The Board again REFERS this matter to the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a formal claims application, VA Form 21-526.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).


      I.  Low Back Disability

In March 2016, the Board remanded the Veteran's claim of entitlement to service connection for a low back disability for readjudication and issuance of a Statement of the Case (SOC) as required pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  A SOC was issued in July 2017 and the Veteran submitted a timely substantive appeal, VA Form 9, in August 2017.  Stegall v. West, 11 Vet. App. 268 (1998).  In the cover letter attached to the VA Form 9, the Veteran's counsel indicated that the Veteran had recently undergone VA treatment for his low back and requested that VA obtain these outstanding VA treatment records and then readjudicate the appeal.  Accordingly, the Board finds that VA's duty to assist has been triggered, and this claim must be remanded to the AOJ for further development and readjudication.  See 38 C.F.R. § 3.159(c)(2) and (3) (2017).

      II.  Acquired Psychiatric Disorder 

In March 2016, the Board denied entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  The Veteran appealed this portion of the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued an order granting the parties' Joint Motion for Partial Remand (JMPR) to vacate the relevant portion of the March 2016 Board decision and remand the issue back to the Board for compliance with the JMPR directives. 

In the March 2016 decision, the Board generally concluded that the Veteran's current acquired psychiatric disorder was the result of trauma stemming from a post-service 2003 motor vehicle accident that resulted in fatalities-and not his active duty military service.  In the JMPR, the parties found that the Board erred in failing "to account for favorable medical evidence that suggested the Veteran's depressive symptoms were not only due to the 2003 MVA [motor vehicle accident]...[based on] a November 2001 treatment record not[ing] depressive symptoms and that the Veteran was worried about supporting his daughter."  The JMPR found that "the Board's failure to consider this evidence preclude[ed] the Veteran from understanding the precise basis for the Board's denial of his claim...."

The Board disagrees with the JMPR's characterization of the November 2001 treatment record as "favorable medical evidence" and its assertion that the Board failed to consider such evidence in its decision.  Consequently, the Board finds no additional development is necessary to remedy this perceived error.  

The Board does not consider the November 2001 treatment record to be favorable medical evidence in this matter, as it did not relate the Veteran's depressive symptoms to his active duty military service.  This evidence is not particularly relevant to the ultimate determination of whether the Veteran's acquired psychiatric  disorder was etiologically related to his active duty military.  If anything, this treatment note serves as additional evidence that his depressive symptoms are the result of non-service related traumatic events.   Although it clearly pre-dates the 2003 accident, it in no way relates to military service.  It is hard for the Board to conceive how the Veteran relating his depressive symptoms to concerns about supporting his daughter is somehow material evidence.

Although the Board has a duty to review the entire record on appeal, the Court has long held that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); 38 U.S.C. § 7104 (d)(1) (2012).  The reasons and bases requirement applies only to findings and conclusions based on material issues of fact and law.  Id.  As the November 2001 is not favorable evidence, or particularly relevant to the issue in dispute (i.e., immaterial), the Board had no obligation to discuss this evidence in the reasons and bases portion of its decision.  

Further, the Board takes issue with the JMPR's conclusion that it failed to consider such evidence.  On the contrary, the Board considered the November 2001 treatment note in the course of it statutorily mandated review of the claims file, but found the evidence to be insignificant, irrelevant, and not worthy of discussion.  The JMPR's assumption that the Board failed to consider such evidence has no support in the record and is in contravention of the Court's guidance from Timberlake, supra, which found that the Board is not required to analyze and discuss all evidence, but is instead only required to "provide the reasons for its rejection of any material evidence favorable to the veteran."  Id. (citing Allday v. Brown, 7 Vet. App. 517 (1995).  As the November 2001 treatment record was neither favorable nor material, the Board was not required to discuss and analyze its relevance.  

Next, the January 2017 JMPR found that the Board misconstrued the findings of the September 2013 VA examiner and erred in concluding that the examiner attributed the Veteran's depression to the civilian deaths he witnessed.  Specifically, the VA examiner's opinion stated:

Reports of isolated symptoms of PTSD are not sufficient to make a DSM-IV diagnosis of PTSD.  It appears this Veteran's constellation of symptoms is best described by Major Depressive Disorder.  Given the documented and reported civilian deaths that veteran has experienced, a nexus cannot be created between his depression and military service.

Again, the Board disagrees with the JMPR's characterization of the Board "misconstruing" the September 2013 VA examiner's findings.  While the VA examiner's opinion could have been phrased more precisely, a contextual reading of the examination report including the examiner's use of the phrase "given the documented and reported civilian deaths" demonstrates that the examiner was implicitly linking the Veteran's present depressive symptoms to the post-service civilian deaths he witnessed.  Accordingly, the Board finds that the September 2013 VA examination is adequate for adjudication purposes and no further VA examinations are required at this juncture.

In spite of the foregoing, the Board finds that the a remand is warranted as new relevant VA treatment records have been associated with the electronic claims files since this issue was previously before the Board.  See July 2017 VA treatment records.  As the Veteran's counsel has already indicated further VA treatment records exist, which may or may not be relevant, the Board finds the appropriate remedy would be to remand this issue to obtain the outstanding VA medical records, followed by AOJ readjudication.  An August 2014 note indicates he was being seen at the Vet Center, so these records should be requested as well. 

Moreover, a March 2017 VA treatment record shows the Veteran reported he had recently been receiving private mental health treatment for PTSD.  Obviously such records would be relevant.  The Veteran is advised that other than the 2015 information he previously submitted from Dr. H-G, there are absolutely no private mental health treatment records in his file and it is his responsibility to either submit these records or authorize VA to request them if he wants them considered with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records from the North Florida/South Georgia Veterans Health System, from April 2017 to present. 

2.  Ask the Veteran to complete releases authorizing VA to obtain any private mental health treatment records.  In the alternative, the Veteran can submit these records himself.

3.  Ask the Veteran to identify the Vet Center where he has received treatment, as well as the dates of such treatment.  The RO should then obtain those records.

4.  IF AND ONLY IF the VA records show diagnosis of a chronic back condition (i.e., more than complaints of pain), then the RO should provide another VA examination for the purpose of obtaining an opinion as to whether it is as likely as not that any current back disability is related to service.

5.  The RO should review the additional medical records obtained and determine whether another psychiatric examination is warranted to obtain an opinion as to the relationship between any current psychiatric disorder and service.

6.  Then, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


